Exhibit 99.1 PRESS RELEASE For Immediate Release Date: April 23, 2015 Contact: Chris Courtney/Rick McCarty Phone: (209) 848-2265 www.ovcb.com OAK VALLEY BANCORP REPORTS 1 st QUARTER RESULTS OAKDALE, CA– Oak Valley Bancorp (NASDAQ: OVLY) (the “Company”), the bank holding company for Oak Valley Community Bank and Eastern Sierra Community Bank, recently reported consolidated financial results. For the three months ended March 31, 2015, consolidated net income was $1,526,000, or $0.19 per diluted common share. This compared to consolidated net income of $1,642,000, or $0.21 per diluted common share, for the prior quarter and $1,408,000, or $0.18 per diluted common share, for the same period a year ago. Total assets were $753.6 million at March 31, 2015, an increase of $3.9 million over December 31, 2014 and $66.0 million over March 31, 2014. Gross loans were $453.2 million as of March 31, 2015, a decrease of $1.3 million from December 31, 2014, and an increase of $30.7 million over March 31, 2014. The Company’s total deposits were $673.0 million as of March 31, 2015, a decrease of $3.4 million from December 31, 2014, and an increase of $57.0 million over March 31, 2014. “Fueled by strong loan growth in 2014, we entered the new year with a positive outlook. First quarter loan growth was muted by paydowns, yet our strong loan pipeline provides evidence of momentum within the business community,” stated Chris Courtney, President and CEO . Net interest income for the three months ended March 31, 2015 was $6,201,000, compared to $6,621,000 in the prior quarter and $6,104,000 for the same period last year. The reduction versus the prior quarter is the result of fewer days in the quarter, lower recognition of loan fees and continued interest rate pressure. The net interest margin for the three months ended March 31, 2015 was 3.74%, compared to 4.19% for the prior quarter and 4.04% for the same period last year. Non-interest expense totaled $5,099,000 for the quarter ended March 31, 2015, compared to $5,252,000 in the previous quarter and $4,881,000 in the same quarter a year ago. The decrease compared to last quarter is the result of a recovery of impaired loan expense, corresponding to the payoff of a non-performing loan. The increase compared to prior year is due primarily to an increase in salaries and benefits, associated with our new Tracy branch and normal annual increases. Non-interest income was $1,027,000 for the quarter ended March 31, 2015, compared to $1,086,000 for the prior quarter and $810,000 for the same period last year. The increase compared to the prior periods is primarily the result of gains associated with called securities in the investment portfolio. As of March 31, 2015, non-performing assets were $5.2 million or 0.70% of total assets, compared to $5.6 million as of December 31, 2014 and $6.2 million or 0.90% of total assets as of March 31, 2014. Due to improvement in economic conditions and noted trends of credit quality, the Company was able to recognize a reversal of loan loss provisions of $125,000 during the first quarter which decreased the allowance for loan losses to 1.63% of gross loans at March 31, 2015 compared to 1.80% at March 31, 2014. The Company currently operates through 15 branches in Oakdale, Sonora, Turlock, Stockton, Patterson, Ripon, Escalon, Manteca, three branches in Modesto, Tracy, and three branches in their Eastern Sierra Division, which includes Bridgeport, Mammoth Lakes, and Bishop. The Company recently announced plans to open a second branch in Sonora. It is expected to open in the latter part of 2015. For more information, please call 1-866-844-7500 or visit www.ovcb.com. This press release includes forward-looking statements about the corporation for which the corporation claims the protection of safe harbor provisions contained in the Private Securities Litigation Reform Act of 1995. Forward-looking statements are based on management's knowledge and belief as of today and include information concerning the corporation's possible or assumed future financial condition, and its results of operations and business. Forward-looking statements are subject to risks and uncertainties. A number of important factors could cause actual results to differ materially from those in the forward-looking statements. Those factors include fluctuations in interest rates, government policies and regulations (including monetary and fiscal policies), legislation, economic conditions, including increased energy costs in California, credit quality of borrowers, operational factors and competition in the geographic and business areas in which the company conducts its operations. All forward-looking statements included in this press release are based on information available at the time of the release, and the Company assumes no obligation to update any forward-looking statement. ### Oak Valley Bancorp Financial Highlights (unaudited) ($ in thousands, except per share) 1st Quarter 4th Quarter 3rd Quarter 2nd Quarter 1st Quarter Selected Quarterly Operating Data: Net interest income $ 6,201 $ 6,621 $ 6,389 $ 6,175 $ 6,104 (Recovery of) provision for loan losses ) - - ) - Non-interest income 1,027 1,086 940 927 810 Non-interest expense 5,099 5,252 5,112 4,989 4,881 Net income before income taxes 2,254 2,455 2,217 3,990 2,033 Provision for income taxes 728 813 682 1,453 625 Net income available to common shareholders $ 1,526 $ 1,642 $ 1,535 $ 2,537 $ 1,408 Earnings per common share - basic $ 0.19 $ 0.21 $ 0.19 $ 0.32 $ 0.18 Earnings per common share - diluted $ 0.19 $ 0.20 $ 0.19 $ 0.32 $ 0.18 Dividends paid per common share $ 0.10 $ - $ 0.065 $ - $ 0.10 Return on average common equity % Return on average assets % Net interest margin (1) % Efficiency ratio (2) % Capital - Period End Book value per common share $ 9.39 $ 9.29 $ 9.01 $ 8.84 $ 8.40 Credit Quality - Period End Nonperforming assets/ total assets % Loan loss reserve/ gross loans % Period End Balance Sheet ($ in thousands) Total assets $ 753,552 $ 749,665 $ 706,821 $ 678,319 $ 687,591 Gross loans 453,165 454,471 435,776 435,671 422,510 Nonperforming assets 5,246 5,584 4,333 5,065 6,164 Allowance for loan losses 7,409 7,534 7,541 7,602 7,615 Deposits 672,991 669,581 630,178 602,978 615,997 Common equity 75,816 75,041 72,793 71,369 67,824 Non-Financial Data Full-time equivalent staff 148 148 145 144 142 Number of banking offices 15 15 14 14 14 Common Shares outstanding Period end 8,075,355 8,074,855 8,074,855 8,075,855 8,071,355 Period average - basic 7,972,225 7,960,108 7,959,316 7,953,499 7,878,152 Period average - diluted 8,024,756 8,015,511 8,011,125 8,001,815 7,941,456 Market Ratios Stock Price $ 9.86 $ 10.16 $ 10.03 $ 9.93 $ 9.41 Price/Earnings 12.70 12.41 13.11 7.76 12.98 Price/Book 1.05 1.09 1.11 1.12 1.12 Ratio computed on a fully tax equivalent basis using a marginal federal tax rate of 34%. Ratio computed on a fully tax equivalent basis using a marginal federal tax rate of 34%, and a marginal federal/state combined tax rate of 41.15% for applicable revenue.
